In an action to restrain a continuing nuisance, the court, on reargument, granted plaintiffs’ motion for an examination before trial of appellants. Appellants appeal from the order insofar as it grants reargument and, on reargument, from so much thereof as grants plaintiffs’ motion to examine appellants before trial as to item 6. Order modified on the law and facts, by adding to item 6 the following: “ But upon the examination of defendants on such matter, no formulae, manufacturing processes, patents, licenses or royalty agreements shall be inquired into or disclosed.” As so modified, the order, insofar as appealed from, is affirmed, without costs, the examination to proceed on five days’ notice. As appellants’ only apprehension is that under *865item 6, as presently framed, they may be required to disclose their secret formulae and processes, and as plaintiffs disclaim any such intention, the rights of all parties will be safeguarded by the above modification of the order. Lewis, P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.